



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario College of Teachers v.
    Bouragba, 2021 ONCA 8

DATE: 20210108

DOCKET: M51998 (C68742) & M52018 (C68742)

Doherty, Zarnett and Coroza
    JJ.A.

BETWEEN

The Ontario College of Teachers

Plaintiff (Respondent)

and

Ahmed Bouragba

Defendant (Appellant)

Ahmed Bouragba, appearing in person

Christine L. Lonsdale and
    Charlotte-Anne Malischewski, for the respondent

Heard: January 4, 2021 by
    video conference

REASONS FOR DECISION

[1]

There are two motions before the court. The
    respondent, The Ontario College of Teachers (the College), seeks to quash the
    appeal brought by Mr. Bouragba on the basis that the order of OBrien J., dated
    September 4, 2020, is interlocutory and appealable only to the Divisional Court
    with leave. The appellant seeks an order staying the order of OBrien J. until
    his appeal from that order has been heard and decided by this court. Mr. Bouragbas
    motion to stay need only be addressed on the merits if the appeal is properly
    brought in this court.

[2]

The appellant appeals the order which fixes
    January 12, 2021 for the hearing of the Colleges motion to discontinue its
    action against the appellant. The order also directs that Mr. Bouragba,
    assuming the Colleges action has not been finally disposed of on the Colleges
    motion to discontinue, may schedule his motion under s. 137.1 of the
Courts
    of Justice Act
after the Supreme Court has determined whether to grant him
    leave to appeal on a related appeal.

[3]

The order under appeal is a scheduling order. It
    sets a date for the hearing of the Colleges motion, and fixes the timing for
    the scheduling of Mr. Bouragbas s. 137.1 motion. The order does not determine
    the merits of either the Colleges motion to discontinue, or Mr. Bouragbas s.
    137.1 motion.

[4]

In her endorsement, OBrien J. does express a
    view concerning the effect of s. 137.1(5) of the
Courts of Justice Act
on the Colleges right to bring a motion to discontinue its action. The appeal,
    however, lies from the order not from the reasons. As indicated above, the
    order speaks only to scheduling matters.

[5]

In oral argument, counsel for the College conceded
    the views of OBrien J. with respect to s. 137.1(5) are not binding on the
    court that will hear the Colleges motion to discontinue its action on January
    12, 2021. We agree with that concession. On the Colleges motion to discontinue
    its action, Mr. Bouragba is free to argue s. 137.1(5) precludes the College
    from bringing a motion to discontinue its action after Mr. Bouragba had
    commenced his motion under s. 137.1 and before the s. 137.1 motion was finally
    disposed of. If Mr. Bouragba chooses to advance that argument, it will be for
    the master hearing the motion to discontinue to decide the merits of that and
    any other argument advanced by him.

[6]

The scheduling order made by OBrien J. is
    interlocutory. This court has no jurisdiction to entertain an appeal. The
    appeal is quashed. As there is no appeal properly before this court, the motion
    to stay the order of OBrien J. is also quashed.

[7]

The College is entitled to costs fixed at
    $1,000, inclusive of disbursements and relevant taxes.

Doherty
    J.A.

B.
    Zarnett J.A.

S.
    Coroza J.A.


